DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed August 31, 2022 has been entered.  Claims 1-3, 5-11, 13-19, and 21-24 remain pending in this application.
The amendments to the claims have overcome the objection to the claims as well as the rejection to the claims under 35 U.S.C. 112, as presented in the prior office action mailed April 19, 2022. 

Claim Objections
Claims 9-11 and 13-16 are objected to because of the following informalities:  
The amendment to claim 9 inserts a number of new elements, but the amendment removes without markings the previous language of “configured to perform steps comprising:” and inserts a “comprising:” in the preamble.  As such, while the language is clear from a claim interpretation perspective, the amendment may cause issues with printing in the future as changes are not properly tracked,
Claim 9 also requires an “and” prior to “a staging buffer arbiter”, as this is the last structural element recited,
Claims 10, 11, and 13-16 are objected to for dependence on claim 9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “logic to receive… logic to store…” within the memory management unit.  Upon review of the specification, it does not appear that any section of the specification describes a specific logic to perform these functions.  The specification supports the memory management unit performing these functions generally, see “The memory management unit 102 receives memory access requests,” [0023] and “Memory access requests received by the memory management unit 102 are placed in the staging buffer 112,” [0026]. However, no specific structure is described in the memory management unit as performing these functions, nor is there a description of logic generally in support of the memory management unit.  As such, this leads to a determination of new matter.
Claims 10, 11, and 13-16 are rejected for dependence on claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 13, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 2011/0258353).
Regarding claim 1, Wang teaches a method of staging memory access requests, the method comprising:
Receiving, by a memory management unit, a memory access request directed to a Dynamic Random Access Memory (Fig. 2, interconnect 202 and memory controller 206 collectively read upon the memory management unit, where “the bus arbiter 204 receives memory access requests from bus masters M1-MN,” [0027] and “In general, the selected requests enter the command queue 210,” [0027] alternatively read upon receiving the memory access request; the accesses are directed to DDR memory 208, where DDR is a term in the art for a class of DRAM devices, reading upon the request being directed to a DRAM);
Storing, by the memory management unit, the memory access request in a staging buffer of the memory management unit (“In general, the selected requests enter the command queue 210,” [0027], where [0029] also describes the requests as being stored in the command queue for reordering before processing);
Selecting, by the memory management unit, between a first memory access request and a second memory access request from a plurality of memory access requests in the staging buffer for moving to a command queue of the memory management unit based on contents of the command queue (“it is determined by looking ahead into the memory queue 214, and the requests in the command queue 210 whether any of the requests scheduled in the command queue would result in a page hit if scheduled next,” [0033], see also “Latency predictor 205 looks ahead into memory queue 214 to determine the current request being serviced and the corresponding page in the memory. The latency predictor 205 then checks the command queue 210 to determine whether a selected request in the command queue 210 would result in a page hit. If there exists such a scheduled transaction (for example request for page P0 from bus master M0), and it is not the first in line, then the reordering unit 212 takes the request out of line and schedules it next for memory access in the memory queue 214,” [0030]; both the latency predictor and reordering unit serve to select a particular transaction and schedules it for the next memory access in memory queue, reading upon the selection limitation of the claim); and
Moving, by the memory management unit, the selected memory access request from the staging buffer to the command queue (“If it is determined that scheduling a request out of order from the command queue would result in a page miss, the reordering unit sends the request out of order to the memory queue to be scheduled next,” [0033]).
Regarding claim 2, Wang teaches the method of claim 1, further comprising:
Selecting the memory access request from the command queue (“the memory request is staged for memory access in the memory queue 214,” [0033]); and
Executing the memory access request (“the memory request is staged for memory access in the memory queue 214,” [0033], see also “Memory queue 214 is a staging area that holds the transaction that is currently being serviced,” [0028] teaching that the memory queue holds the transaction being executed).
Regarding claim 5, Wang teaches the method of claim 1, wherein selecting between the first memory access request and the second memory access request is based on an open Dynamic Random Access Memory page (see [0009,0010] describing how Wang seeks to reorder commands for scheduling based on whether sequential accesses would result in page hits, i.e.- a page is open for a subsequent request; see also “he latency predictor 205 then checks the command queue 210 to determine whether a selected request in the command queue 210 would result in a page hit. If there exists such a scheduled transaction (for example request for page P0 from bus master M0), and it is not the first in line, then the reordering unit 212 takes the request out of line and schedules it next for memory access in the memory queue 214,” [0030])
Regarding claim 9, Wang teaches a memory management unit (Fig. 2, interconnects 202 and memory controller 206) comprising:
A staging buffer (Fig. 2, command queue 210);
A command queue (Fig. 2, memory queue 214);
Logic to receive a memory access request directed to Dynamic Random Access Memory (“the bus arbiter 204 receives memory access requests from bus masters M1-MN,” [0027] and “In general, the selected requests enter the command queue 210,” [0027] alternatively read upon receiving the memory access request; the accesses are directed to DDR memory 208, where DDR is a term in the art for a class of DRAM devices, reading upon the request being directed to a DRAM; the bus arbiter and the functionality shown in the memory controller to have requests enter the command queue necessitate some logic in the interconnect/memory controller to receive the request);
Logic to store the memory access request in the staging buffer of the memory management unit (“In general, the selected requests enter the command queue 210,” [0027], where [0029] also describes the requests as being stored in the command queue for reordering before processing, the functionality shown in the memory controller necessitate some logic in order to process the received request and store them in the command queue); and
A staging buffer arbiter (Fig. 2, reordering unit 212 and latency predictor 205) to perform the selecting/moving limitations of claim 1 and rejected according to the same rationale. 
Regarding claim 10, Wang teaches the memory management unit of claim 9, further comprising a command queue arbiter to perform the method of claim 2 and is rejected according to the same rationale of claim 2 (while no explicit circuitry is described in the memory controller or interconnect to perform the method of claim 2, see also “memory controllers configured to service currently scheduled requests,” [0014]; as such, the controller necessarily has some functionality in order to actually select and service the request stored in the memory queue).
Claim 13 is rejected according to the same rationale of claim 5. 
Regarding claim 17, Wang teaches a system (Fig. 2, system 200) comprising:
A processor (bus masters M1-MN, where “The processing elements are notionally referred to as "bus masters" of the interconnect system,” [0004], also “When two or more bus masters attempt to access the bus concurrently, only one is granted access, while the other processors must wait” [0006], teaching that bus masters and processors are used synonymously in Wang) and Dynamic Random Access Memory (Fig. 2, DDR memory 208, where DDR is a term in the art for a class of DRAM devices), wherein the processor is coupled to the Dynamic Random Access Memory through a memory management unit (Fig. 2, interconnect 202 and memory controller 206) and the memory management unit is configured to perform the method of claim 1 and rejected according to the same rationale. 
Claims 18 and 21 are rejected according to the same rationale of claims 2 and 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Walker et al. (US 2006/0112240) and Rodrigues et al. (US 2011/0072172).
Regarding claim 3, Wang teaches the method of claim 1, further comprising:
Receiving another memory access request (“As described previously, the bus arbiter 204 receives memory access requests from bus masters M1-MN, and selects at least a subset of the requests to be scheduled for memory access,” [0027]; while the example of [0027] continues with three specific requests from M0, M2, and M3, the citation teaches that the bus arbiter can continually receive memory access requests; for the command queue, the bus arbiter selects at least a subset of requests to be scheduled; necessarily, the remaining subset of requests not initially scheduled must be scheduled, i.e. received at the command queue at some point in time).
Wang fails to teach the method further comprising:
Determining that the staging buffer is full; and
Storing the other memory access request in the command queue without storing the other memory access request in the staging buffer. 
Walker’s disclosure is related to command queues and scheduling commands for memory access and as such comprises analogous art.
As part of this disclosure, Walker provides an embodiment of the system where there are multiple command queues to schedule for multiple memory banks, see Fig. 2, where each command queue is associated with a particular memory bank.  As such, Walker provides that “the I/O device 108, in addition to providing an interface to the communication medium, may be used to determine the destination memory bank for each command received from the communication medium, and store that command in the appropriate command queue,” [0020].
An obvious modification can be identified: providing multiple queues, one for each bank, to service requests.  As incorporated into Wang, this would provide multiple memory queues to service transactions dedicated to a particular memory bank.  Such a modification reads upon storing the other memory access request in the command queue.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Walker’s multiple command queues into Wang’s memory controller, as incorporating a queue for each bank allows for greater bandwidth and reduced latency, as an access to one bank no longer needs to wait for the latency of another access to another bank.
The combination of Wang and Walker still fails to teach the determining limitation as well as where the storage of the other memory access request in the command queue is performed without storing the other memory access request in the staging buffer. 
Rodrigues’ disclosure is also related to scheduling requests in a computer system, this time in the context of managing more general hardware resources.  Rodrigues still comprises analogous art as directed to the same field of endeavor as request scheduling.
As part of this disclosure, Rodrigues provides for a staging buffer (Fig. 2, 225) that stores request for scheduling, where “staging buffers 225 may be divided into a number of independently accessible segments, one segment for each processor hierarchy. Each of the segments may store a given number of transactions. Each segment may be implemented in a FIFO-like structure. In one embodiment, if a segment becomes full, the staging buffer 225 may be configured to notify the arbiter 215, so that the arbiter 215 may skip requests from the processing hierarchy that is associated with the segment that is full,” [0034].
An obvious modification can be identified: incorporating Rodrigues’ determination of a concrete number of transactions per segment of a buffer, and skipping requests when a segment is full.  Such a modification reads upon the determination limitation.   In addition, as incorporated into Wang and Walker, with Wang’s singular command queue and multiple memory queues as modified by Walker, if the command queue is full, Rodrigues teaches skipping storing into the command queue; however, Walker provides a determination of directing requests to the proper memory queue; i.e. – even if Wang’s command queue is full, a request can be directed to a memory queue if there is no currently scheduled transaction for a particular memory bank.  Consequently, this modification reads upon the full limitation of storing the other memory request in the command queue without storing it in the staging buffer,
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Rodrigues’ checking for a full staging buffer into Wang’s memory controller, as this can allow Wang’s arbiter to carefully manage scheduling requests to the memory controller and accounting for a finite resource such as command queue space (i.e. Wang can avoid losing requests by scheduling too many requests too often). 
Claims 11 and 19 are rejected according to the same rationale of claim 3. 
Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Wang and further in view of Banerjee et al. (US 10,534,565).
Regarding claim 6, Wang teaches the method of claim 1, but fails to teach wherein selecting between the first memory access request and the second memory access request is based on a bank group rotation. 
Banerjee’s disclosure is related to scheduling memory access requests and as such comprises analogous art.
As part of this disclosure, Fig. 4 shows a method for controlling memory with a bank group rotation schedule, see steps 406-412 with selecting and scheduling commands for execution based on which round/bank group in the bank group rotation is occurring, see also Col. 2, Lines 10-20.
An obvious modification can be identified: incorporating Banerjee’s bank group rotation into Wang’s scheduling arbiter/latency predictor logic to determine when to schedule transactions.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Banerjee’s bank group rotation scheduling logic into Wang’s scheduling logic, as Banerjee’s group rotation enables “a reduction of the logic area for activating and pre-charging bank groups prior to executing Read/Write commands,” Col. 4, Lines 25-27, leading to increased performance of the memory controller, see Col. 4, Lines 30-33.
Claims 14 and 22 are rejected according to the same rationale as claim 6. 
Claims 7, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Wang and further in view of Akiyama et al. (US 2006/0294264)
Regarding claim 7, Wang teaches the method of claim 1, but fails to teach wherein selecting between the first memory access request and the second memory access request is based on a sub-channel balancing. 
Akiyama’s disclosure is related to memory access scheduling and as such comprises analogous art.
As part of this disclosure, Akiyama discloses a system featuring two main channels with S subchannels (see Fig. 2, with a memory controller for each channel, and each channel associated with S sub channels).  In the context of scheduling, Akiyama provides a sub-channel assignment logic 215 to assign each request to a subchannel, see [0022], where “The memory controller forms a memory read transaction by selecting S read requests, one for each subchannel, from the reorder buffer 220. The memory controller forms a memory write transaction by selecting S write requests, one for each subchannel, from reorder buffer 220. The portion of the address represented by shared address lines is the same for all subchannel requests in the transaction,” [0024].  
An obvious modification can be identified: incorporating Akiyama’s subchannel assignment/consolidation of requests from each subchannel into a particular read/write transaction.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Akiyama’s subchannel assignment/consolidation into a single transaction into Wang’s memory controller, as this allows increased concurrency/bandwidth efficiency for independent subchannels balanced with a duplication of accessing the same address in each subchannel, [0033], as well as increasing the likelihood that a memory request will contain useful information, see [0002] discussing how memory access sizes for graphics are often smaller than the larger CPU cache line size – as such, Akiyama’s disclosure provides a way to ensure that more useful information can be obtained in a single transaction. 
Claims 16 and 23 are rejected according to the same rationale as claim 7. 
Claims 8, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Wang and further in view of Sanzone et al. (US 2016/0139829).
Regarding claim 8, Wang teaches the method of claim 1, but fails to teach wherein selecting between the first memory access request and the second memory access request is based on a request type of the memory access request. 
Sanzone’s disclosure is related to providing a schedule for memory access requests, including suspension/prefetching of memory accesses, and as such comprises analogous art.
As part of this disclosure, Sanzone provides that “When selecting an access request to send next, the control circuit may select from the request buffer and prefetch buffer based on the ordering rules, the type(s) of access requests in each buffer, a count of in-flight access requests, and/or other rules,” [0005]. Sanzone provides that an order configuration can be provided providing ordering rules to enforce, where one example of the rule “indicates that a given access request of a particular type (e.g., read or write) must be completed before a subsequent access request of a particular type is sent,” [0026], with more details given in [0032,0033].
An obvious modification can be identified: incorporating a request type into Wang’s logic for scheduling commands.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Sanzone’s request type based logic into Wang’s memory controller scheduling logic, as Sanzone’s logic ensures to prevent potential coherency conflicts with requests based on typing, see [0032,0033].
Claims 15 and 24 are rejected according to the same rationale as claim 8. 

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered and are moot in part and unpersuasive in part.
To begin, upon re-consideration, the previous prior art rejection is withdrawn and a new one given above, based upon Wang as an anticipatory reference for the independent claims instead of on an obviousness rationale based on Eckert and Wang.  As such, the arguments are partly moot as they address Wang in the context of a prior obviousness rejection.
The argument related to Wang is still unpersuasive.  Applicant first argues that the claimed staging buffer is not analogous to Wang’s command queue and that Wang must disclosed some buffer before the command queue.  This is incorrect, as the prior examiner recognized, as is also asserted here, that Wang’s memory queue serves to read upon the claimed command queue, and Wang’s command queue serves to read upon the claimed staging buffer, because they are structurally and functionally provided in the same manner as the claimed command queue and memory queue.  The fact that Wang calls these structural elements by a different name is not a persuasive argument without further evidence.  
Applicant also points to Wang’s interconnect as providing some of the functionality for selecting requests for movement to the memory queue, arguing that this is separate from the memory controller and therefore not in the memory management unit.  This is partly based on the incorrect assertion above concerning the command queue, as discussed above.  In addition, the argument that the interconnect is a separate component from the memory controller holds no weight.  Applicant has not provided a definition or bounds for the memory management unit in the claim language that excludes an interconnect.  As such, logically, Wang’s interconnect and memory controller can both collectively serve as the memory management unit.  This argument is unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139